 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNELL WATTS,                                    No. 2:19-CV-0715-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ABERNATHY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to re-open this case (ECF No.

19   18). Because this case was not closed and is an open matter on this court’s docket, plaintiff’s

20   motion is denied as unnecessary. The sufficiency of plaintiff’s complaint and service thereof by

21   the United States Marshall will be addressed by separate order.

22                  IT IS SO ORDERED.

23

24   Dated: June 5, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
